 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EDWARD ROYCE STOLZ, II,                           No. 2:18-cv-1923-KJM-KJN
12                      Plaintiff,                     ORDER TO SUBMIT DOCUMENTS FOR IN
                                                       CAMERA REVIEW
13          v.
                                                       (ECF Nos. 159, 160)
14   TRAVELERS COMMERCIAL
     INSURANCE COMPANY, et al.
15
                        Defendants.
16

17          The court is in receipt of the parties’ filings concerning a long-running discovery dispute

18   over plaintiff’s answers to three interrogatories and one request for production. (See ECF Nos.

19   105, 159, 160.) Given that resolution of this dispute hinges on plaintiff’s responses, the court will

20   conduct an in-camera review of these documents.

21          Defendant is ORDERED to submit to the court the documents turned over by plaintiff as

22   part of his latest supplemental responses, as well as any previous documents submitted by

23   plaintiff that defendant is relying on in support of its renewed second motion to enforce. If

24   defendant submits documents outside of the most-recent set, the court requests counsel state when

25   these documents were received.

26          Further, it appears many of these documents were submitted to defendant in redacted

27   form. Because the court is also interested in the scope of the inquiry, plaintiff is ORDERED to

28   submit to the court the unredacted versions of the documents he presented to defendant, as well as
                                                      1
 1   any documents reviewed by counsel that formed the basis of plaintiff’s supplemental responses.

 2   The court requests plaintiff’s counsel distinguish between those documents submitted to

 3   defendant as part of his supplemental responses and those reviewed internally.

 4               The parties shall submit their documents electronically to the magistrate judge’s

 5   courtroom deputy, at kjnorders@caed.uscourts.gov. The deadline for these submissions is

 6   Wednesday, April 15, but the parties may transmit their submissions sooner if capable of doing

 7   so.1

 8               SO ORDERED.

 9

10   Dated: April 8, 2020

11

12

13
     Stol.1923
14

15

16

17

18

19

20
21

22

23

24

25

26
     1
27    Given that this dispute is ongoing, the court will refrain from resetting deadlines, as stipulated
     and proposed by the parties. (See ECF No. 151.) Once this discovery dispute is resolved, the
28   court will take up resetting the expert deadlines and dates for dispositive motions.
                                                       2
